     Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 1 of 16




 1 LUKE A. BUSBY, ESQ
   Nevada Bar No. 10319
 2 316 California Ave.
   Reno, Nevada 89509
 3 775-453-0112
   luke@lukeandrewbusbyltd.com
 4
   ROGER S. DOYLE, ESQ.
 5 Nevada Bar No. 10876
   KERRY S. DOYLE, ESQ
 6 Nevada Bar No. 10866
   DOYLE LAW OFFICE, PLLC
 7 4600 Kietzke Lane, Suite I-207
   Reno, Nevada 89502
 8 (775) 525-0889
   admin@rdoylelaw.com
 9
   Attorneys for the Plaintiff
10
11                           UNITED STATES DISTRICT COURT
12                                    DISTRICT OF NEVADA
13                                              ***
14 LOLA SPENCER,                                      Case No.:
15                       Plaintiff,
      vs.                                             VERIFIED COMPLAINT
16
   THE CITY OF RENO, a political subdivision     JURY TRIAL DEMANDED
17 of the State of Nevada; and DOES 1 through 10
   inclusive;
18
                         Defendants.
19 _____________________________________/
20          COME NOW, LOLA SPENCER, an individual (“Spencer” or “Plaintiff”), by and

21 through the undersigned counsel, and file the following complaint seeking redress for the
22 violation of Spencer’s right to just compensation for the taking of private property for public
23 use in violation of the Fifth Amendment of the United States Constitution and the Nevada
24 Constitution by THE CITY OF RENO, a political subdivision of the State of Nevada; and
25 DOES I through X, inclusive.
26 / / /

27 / / /
28 / / /


                                                  1
     Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 2 of 16




 1                                           JURISDICTION

 2          1.      This Court has subject matter jurisdiction over Plaintiff’s claims pursuant to 28

 3 U.S.C. §§ 1331 and 2201(a). There is federal question jurisdiction under 28 U.S.C. § 1331
 4 because the Plaintiff allege violations of the federal Constitution. Plaintiff seek a declaration of
 5 their rights pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201. This Court has
 6 supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a)
 7 because they are part of the same case and controversy as Plaintiff’s federal law claims.
 8          2.      This Court has personal jurisdiction over Defendants because (a) they are located

 9 in the District in which this action was filed; and (b) the actions giving rise to these claims

10 occurred in and/or were directed from this District.
11          3.      The City of Reno may be directly sued in Federal Court under the provisions of

12 42 U.S.C. § 1983 for violating the Plaintiff’s rights under the 5th Amendment. Knick v. Twp. of
13 Scott, 139 S. Ct. 2162, 2164 (2019).

14                                             VENUE

15          4.      Venue is proper pursuant to 28 U.S.C. Section 1391 in the District of Nevada

16 because the acts giving rise to the Plaintiff’ claims occurred in this District.
17                                            PARTIES

18          5.      Spencer currently resides, and at all times relevant hereto resided, in Washoe

19 County and own the property located at 24 Arizona St. in Washoe County, Nevada (hereinafter,
20 “Property”).
21          6.      The City of Reno is a local government and is a political subdivision of the State

22 of Nevada. At all times relevant hereto, the City of Reno was acting under color of Nevada law.
23                                    BACKGROUND FACTS

24          7.      Swan Lake and Silver Lake occupy the lowest points of the eastern Lemmon

25 Valley Hydrological Basin and western Lemmon Valley Hydrological Basins respectively in the
26 “North Valleys”, an area northwest of Reno in Washoe County.

27          8.      The North Valleys include areas within the jurisdictions of the City of Reno,

28 Washoe County, and the United States Bureau of Land Management.


                                                      2
     Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 3 of 16




 1          9.     The Eastern Lemmon Valley Hydrological Basin, containing Swan Lake, is a

 2 closed basin with an area of approximately 42 square miles.

 3          10.    Hydrologically and geographically, a “closed basin” means any water that comes

 4 into the basin, by precipitation or importation, has no natural exit or outflow. It therefore pools
 5 in the lowest point, Swan Lake, until it can naturally evaporate or infiltrate into the ground.
 6          11.    In its natural state, the only water introduced into Lemmon Valley would be

 7 annual precipitation. That rain or snow would fall on the natural, pervious desert surface, be
 8 absorbed to recharge ground water supplies, or run through natural courses to the playa bottom
 9 of the basin.

10          12.    Natural soil and non-improved land has an estimated infiltration and absorption

11 rate of approximately 60-90%, meaning that soil can absorb 60-90% of rain fall precipitation.
12          13.    The level of water in Swan Lake depends on the amount of water introduced into

13 the Basin, the ability of surface water to infiltrate into the ground, and the extent of evaporation

14 in the playa.
15          14.    Over the 50 years prior to 2017, Swan Lake would typically dry out during the

16 summer months when Northern Nevada receives less precipitation. This allowed the basin to
17 maintain adequate storage capacity to handle precipitation without causing flooding to the areas
18 outside the natural lake boundary.
19          15.    The annual Swan Lake level can be adversely influenced by man-made alterations

20 to the natural water cycle, including the importation of water, discharge of treated effluent into
21 the playa, and replacing natural desert landscape with impervious materials such as buildings,
22 roads, and parking lots.
23          16.    The 2017 “water-year” is defined as the period October l, 2016 to September 30,

24 2017. During the 2017 water year, winter storms brought precipitation to Northern Nevada.
25          17.    Precipitation measured at the Reno-Stead fire station, near Swan Lake, showed

26 less precipitation fell in Lemmon Valley in the 2017 water-year than fell in other relatively recent

27 water-years, including 1986, 1994, and 2006.
28


                                                     3
     Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 4 of 16




 1          18.    Although there was less precipitation in Lemmon Valley than in previous years,

 2 Swan Lake and Silver Lake rose above their natural and man-made boundaries and flooded

 3 private properties surrounding the lakes.
 4          19.    The amount of precipitation that fell during the 2017 storms was within the

 5 amounts of precipitation for which engineers plan in designing development according to
 6 Washoe County and City of Reno approved design manuals.
 7          20.    The 2017 storm event was not unprecedented, rather it was a foreseeable natural

 8 event.
 9          21.    In February 2017, Washoe County determined that nearly ninety (90) private

10 properties around Swan Lake had flood water on them and warned that it expected more
11 impacts from flooding including failed septic systems and contaminated domestic wells.
12          22.    As of March 12, 2017, a Federal Emergency Management Administration

13 (FEMA) response team documented sixty-six (66) Lemmon Valley buildings with actual or

14 threatened structural damage.
15          23.    At the end of March 2017, Washoe County ordered the installation of HESCO

16 barriers, which are temporary, sand- or gravel-filled, four-foot high, aggregate walls, to protect
17 some of the properties around Swan Lake.
18          24.    As of April 1 2017, sixty-one (61) individuals had been displaced from the

19 Lemmon Valley area, one hundred sixty (160) homes were reported to have septic issues, and
20 potable water had to be provided for use by area residents.
21          25.    The effects of the flooding that began in 2017 in Lemmon Valley were long

22 lasting, as lake water level did not naturally fall to pre-flooding conditions. The level of water in
23 Swan Lake was higher in 2019 than it had reached at the height of flooding in 2017.
24                     DEVELOPMENT OF THE SWAN LAKE BASIN

25          26.    Beginning in the 1980s, residential and commercial development increased in the

26 Lemmon Valley. This development effectively changed the southern end of the Swan Lake

27 Basin from a rural area to a mixed suburban and commercial area over the past forty (40) years.
28


                                                     4
     Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 5 of 16




 1          27.    The introduction of more development and people living, working, and doing

 2 business in the Basin required the importation of millions of gallons of water for drinking,

 3 cleaning, landscape irrigation, and commercial uses.
 4          28.    That imported water never leaves the Basin in measurable quantities and adds to

 5 the annual storage requirements of Swan Lake.
 6          29.    Between 1986 and 2017, the City of Reno approved development in Lemmon

 7 Valley that resulted in approximately 1000 acres being transformed from water absorbing desert
 8 to impervious concrete, asphalt, and other impervious surfaces.
 9          30.    Impervious surfaces have an assumed infiltration and absorption rate of less than

10 15%. This means that 85% of water that falls on an impervious surface runs off the property
11 downhill.
12          31.    To address the needs of residential and commercial development in Lemmon

13 Valley, the City of Reno operated and maintained a wastewater treatment facility, the Reno Stead

14 Wastewater Reclamation Facility (“RSWRF”) in the immediate vicinity of Swan Lake. RSWRF
15 treats sewer and grey water before discharging it into a City maintained conveyance ditch which
16 eventually leads to Swan Lake. RSWRF has been continuously, and ever-increasingly,
17 discharging such water since the early 1980s.
18          32.    The City of Reno annexed thousands of acres of property in Lemmon Valley to

19 facilitate private and municipal development. Once planned or developed, the City of Reno
20 accepted the dedication of the public facilities within developments, such as streets, storm
21 drains, and sewer infrastructure for public use.
22          33.    The City of Reno built, accepted dedication of, and maintained a network of

23 storm water conveyance systems of drains, catch basins, channels, pipes and outlets, all
24 emptying to Swan Lake, to drain storm water runoff from the impervious areas in Lemmon
25 Valley created by development.
26          34.    The City of Reno also built, accepted dedication of, and maintained a wastewater

27 conveyance system to transport sanitary sewer influent from both the Silver Lake Basin and the
28 Swan Lake Basin to RSWRF for treatment and discharge to Swan Lake.


                                                      5
     Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 6 of 16




 1          35.    The wastewater conveyance system in the Silver Lake Basin was designed,

 2 constructed and maintained by the City of Reno to transfer flood waters from Silver Lake Basin

 3 to Swan Lake Basin in the event Silver Lake flooded.
 4          36.    In addition, for every new development the City of Reno approved, there was a

 5 resultant increase in water importation into the Basin, further adversely impacting the natural
 6 hydrological cycle of evaporation and infiltration.
 7          37.    The City of Reno required importation of water through the building permit

 8 process for private or commercial development in the North Valleys.
 9          38.    The City of Reno was first placed on notice of the issue of development and its

10 impacts on storm water and wastewater storage in the late 1980s. Various engineers and a state
11 mandated commissioner identified problems related to development, water importation and
12 flood storage capacities of the playa lakes in the North Valleys.
13          39.    Three engineering studies between 1986 and 2016 placed the City of Reno on

14 notice that engineered, designed and constructed water mitigation projects would be required to
15 allow for development in the North Valleys without impacting existing property owners around
16 Swan Lake.
17          40.    The City of Reno’s consulting engineers made it aware of the inevitable flooding

18 issues in Lemmon Valley created by development at least three times in the years before the
19 2017 flood began.
20          41.    In an effort to mitigate potential flooding in the area, the City of Reno adopted

21 “low impact development standards” (LID), which required builders to implement certain
22 structures or systems to reduce environmental impact, e.g., the implementation of water efficient
23 restrooms.
24          42.    The City of Reno did not enforce its LID standards. In a survey of the properties

25 in the City of Reno built between 2002 and 2017, the City of Reno admitted that more than two-
26 thirds of approved development properties had not included volume mitigation required by the

27 LID standards.
28


                                                    6
     Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 7 of 16




 1          43.     Ninety percent of the developments approved by the City of Reno had no

 2 effective flood mitigation improvements that would protect downstream residents from the

 3 impacts of development.
 4          44.     The City of Reno continued approving plans for development, including

 5 approving an 800,000 square-foot commercial facility adjacent to Swan Lake after the flooding
 6 problems in 2017.
 7          45.     The City of Reno approved at least thirty-five (35) large scale development

 8 projects between 2002 and 2017.
 9          46.     The City of Reno specifically owns and maintains property on which three (3)

10 major channels direct storm water from developments within City jurisdiction to Swan Lake: (a)
11 Horse Creek (or no name creek), which runs from Stead Boulevard past the Reno Stead
12 Wastewater Reclamation Facility (“RSWRF”) and into Swan Lake; (b) a drainage channel in the
13 vicinity of Military Road and Mahon Drive, which drains to Swan Lake; (c) and the Lemmon

14 Drive Drainage channel, which runs from Lemmon Valley Drive in the area south of Swan Lake
15 and into Swan Lake.
16          47.     Both residential and commercial properties, plans for which were approved by

17 the City of Reno, drain storm water into those conveyances that are public improvements
18 owned and maintained by the City of Reno.
19                OPERATION OF RSWRF CAUSES FLOODING IN SWAN LAKE

20          48.     The City of Reno also owns and operates RSWRF, which is a public

21 improvement that provides sewer service for commercial and residential properties in the Silver
22 Lake and Swan Lake basins, treats that sewage, and discharges treated effluent water into ditches
23 and channels that lead to Swan Lake.
24          49.     In the past, commercial and residential development in Lemmon Valley was

25 limited by the amount of potable water available to serve the area. Development in Lemmon
26 Valley was made possible by importing potable water into the basin to serve those properties.

27          50.     At the time of the 2017 Flood, the Nevada Department of Environmental

28 Protection (NDEP) permitted RSWRF to process a 30-day average of 2.35 million gallons/day


                                                   7
     Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 8 of 16




 1 (“MGD”) of treated effluent which is discharged into a City maintained ditch leading to Swan
 2 Lake. The NDEP further prohibited any discharge greater than 4.13 MGD.

 3          51.    The City of Reno is permitted by the State Water Engineer to discharge treated

 4 effluent into the creeks and ditches that lead to Swan Lake in no more than 336 acre-feet
 5 annually for use on a nature preserve.
 6          52.    The NDEP permit expressly provides that it does not grant the City of Reno any

 7 right to invade or damage any private property by its discharge of water through RSWRF.
 8          53.    Between December 2016 and April 2017, RSWRF discharged effluent

 9 significantly in excess of its NDEP permitted amount.

10          54.    Between December 2016 and April 2017, RSWRF discharged nearly twice the

11 permitted amount of annual water allowed by the State Water Engineer.
12          55.    Between December 2016 and April 2017, RSWRF discharged effluent in excess

13 of an amount it could accurately measure for more than seven (7) days. The measuring devices

14 for effluent discharge to Swan Lake at the RSWRF facility were limited to 3.2 MGD. Between
15 December 2016 and April 2017, an internal gauge at RSWRF measured a flow of over 7 MGD,
16 at different points in time.
17          56.    During 2017, Silver Lake, in the hydrological basin adjacent to Swan Lake, was

18 also experiencing extremely high water-levels.
19          57.    The City was aware from engineering studies prior to 2017 that water from Silver

20 Lake basin should not be intended or designed to be transferred to Swan Lake basin without
21 mitigation.
22          58.    Using a sewer lift station built at the corner of Moya and Lear Boulevard, the City

23 of Reno pumped sewer water, storm water, and water from Silver Lake to RSWRF and
24 discharged that water into creeks and ditches leading to Swan Lake through RSWRF. This active
25 pumping resulted in superinduced water moving from Silver Lake to Swan Lake beginning in
26 February 2017 and lasting for nearly 18 months.

27          59.    The City of Reno’s sewer lift station at the intersection of Moya and Lear was

28 built below ground and proximate to Silver Lake in a manner that it was foreseeable that a storm


                                                    8
     Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 9 of 16




 1 event would have caused water from Silver Lake to inundate the lift station, requiring the
 2 pumping that actually occurred. In other words, it was foreseeable that in the event of a

 3 substantial storm event, the lift station at Moya and Lear could be used to lower the water-level
 4 of Silver Lake at the expense of Swan Lake, and this occurred.
 5          60.   The City of Reno used the Moya lift station to pump in excess of 279 acre-feet of

 6 water from Silver Lake to Swan Lake in 2017 and an additional 185 acre-feet in 2018.
 7          61.   The City of Reno was substantially involved in the development of private land in

 8 Lemmon Valley, including, but not limited to, its approving plans and accepting dedication of
 9 storm and wastewater discharge systems and by building its own storm water and wastewater

10 systems in Lemmon Valley to facilitate such development and to convey increased runoff
11 created by development to Swan Lake, causing the Plaintiff’ property to flood.
12                          FLOODING OF SPENCER’S PROPERTY

13          62.   Spencer purchased the real property at 24 Arizona St., Reno, Nevada (“the

14 Property”) in August of 2014.
15          63.   The Property was a single-family residence on 1.049 acres located at

16 approximately 4920’ elevation.
17          64.   Spencer lived on the Property as of December 2016.

18          65.   In Spencer’s neighborhood, drainage culverts normally carry rainwater down

19 Idaho Street and under Lemmon Drive to empty into Swan Lake.
20          66.   As Swan Lake’s level rose beginning in December 2016, water could no longer

21 flow into the Lake and it flowed back up the drainage culverts running under Lemmon Drive.
22          67.   Water from Swan Lake physically invaded Spencer’s property beginning January

23 of 2017.
24          68.   Swan Lake continued to rise and crested above Lemmon Drive which is located

25 at an elevation of 4922’ in February and March 2017.
26          69.   Swan Lake water levels continued to rise until a peak of approximately 4923.5’ in

27 April 2017.
28


                                                   9
 Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 10 of 16




 1          70.    Water contiguous to Swan Lake physically invaded Spencer’s Property between

 2 January of 2017 until approximately March of 2017

 3          71.    Spencer incurred approximately $4000 in out-of-pocket expenses related to

 4 repairs to the home and replacing items lost or destroyed in the flood and materials to repair the
 5 house.
 6          72.    Experts have opined that the soils under the Spencers’ residence are saturated

 7 due to the extent and duration of the flooding event. The saturated soils have moved as they
 8 swell and shrink with moisture content resulting in movement of the Spencers’ residence. This
 9 movement will continue for months or years to come and cause recurring damage to the

10 structures on the Property. The City of Reno caused a physical invasion of superinduced water
11 to the Plaintiff’s real and personal property that resulted in a barrier to access and the effectual
12 impairment of the use and enjoyment of the Property for a substantial period of time.
13          73.    Waters from Swan Lake further damaged and/or destroyed Spencer’ personal

14 property.
15          74.    The flood waters caused substantial injury to or substantial interference with the

16 Plaintiff’s use of, enjoyment of, and access to their real and personal property by: covering their
17 property water with storm and wastewater; interfering with the use of septic systems and wells;
18 causing structural damage to houses and other structures; closing roads; and otherwise limiting
19 the use of Plaintiff’s real and personal properties in their intended manner.
20          75.    The City of Reno directly discharged effluent through RSWRF into creeks and

21 ditches that lead Swan Lake, causing the Plaintiff’s property to flood.
22          76.    The City of Reno pumped storm water from Silver Lake to Swan Lake, causing

23 the Plaintiff’s property to flood.
24                               PROCEDURAL BACKGROUND

25          87.    In May 2017, private property owners brought an action in state court against the

26 City of Reno for the claims of inverse condemnation, trespass, nuisance, and conversion of

27 personal property, CV17-01041 in the Second Judicial District Court (“state case”).
28


                                                    10
 Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 11 of 16




 1         77.     Plaintiffs in the state case moved for class certification on October 30, 2017. The

 2 state court granted certification on February 14, 2018 for a class of individual property owners

 3 whose properties had been physically invaded by water from Swan Lake at any time between
 4 January 1, 2017 and May 31, 2017 and that physical invasion substantially impaired or interfered
 5 with the owner’s access to, value of, and/or use and enjoyment of owner’s property.
 6         78.     The state court bifurcated the discovery and trial into liability and damages

 7 phases. At issue in the liability phase of the state case was whether the City caused a taking for
 8 public use by injuring the class members. The extent and amount of compensation due for the
 9 taking was held in abeyance until after a liability determination was made.

10         79.     The state case against the City of Reno proceeded trial on behalf of the class with

11 three class representatives in June 2019. The jury, by unanimous verdict, found that the City had
12 directly and proximately caused the flooding around Swan Lake between January 1, 2017 and
13 May 31, 2017. The jury additionally found by unanimous verdict that the City used the class

14 members’ private properties for public use. The City admitted and conceded that no formal
15 condemnation proceedings had been initiated, no payments had been made, and that the class
16 representatives were owners of the properties they claimed were flooded.
17         80.     The state court judge issued Findings of Fact and Conclusions of Law ruling that the

18 City had physically invaded the class members’ property with water from Swan Lake resulting in
19 a compensable taking.
20         81.     After the liability verdict in favor of the class members, the City moved to

21 decertify the class for the purposes of damages trial only in November 2019.
22         82.     On July 6, 2020, the state court agreed to decertify the class for the purposes of

23 damages trial only and that the issue of legal liability was determined conclusively to all class
24 members.
25         83.     For the purposes of statute of limitations, all periods between October 30, 2017

26 and July 6, 2020 are tolled as a matter of law for each member of the class action.

27         ///

28         ///


                                                    11
 Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 12 of 16




 1                                          CLAIMS FOR RELIEF
 2
        42 U.S.C. § 1983 - VIOLATION OF THE TAKINGS CLAUSE OF THE FIFTH
 3                                   AMENDMENT

 4          84.    Plaintiff repeats and realleges the allegations set forth in the foregoing Paragraphs

 5 as though fully set forth herein.
 6          85.    The Fifth Amendment to the United States Constitution provides in relevant

 7 part: “[N]or shall private property be taken for public use, without just compensation.”
 8          86.    Defendant took the Plaintiff’s private Property for public use.

 9          87.    Defendant has not instituted formal proceedings to take the Plaintiff’s real or

10 personal property.
11          88.    Defendant has not paid just compensation to the Plaintiff for the taking of

12 Plaintiff’s real or personal property.
13          89.    By its conduct, as described herein, Defendant is liable to the Plaintiff under 42

14 U.S.C. § 1983 for taking the Plaintiff’ property for public use without first paying just
15 compensation by physical invasion of water resulting from active pumping and discharge of
16 water; failure to design, engineer, construct or maintain storm water and wastewater
17 conveyances in a manner as not to foreseeably flood private property; and through acceptance
18 of dedications and annexation of infrastructure to transport storm water and wastewater from
19 one private property to another.
20          90.    Defendant City of Reno has directly acted to and developed, implemented,

21 enforced, encouraged and sanctioned express and implied de facto policies, practices, and/or
22 customs of unlawfully using the Property of others for the storage of floodwaters without
23 having first paid just compensation.
24          91.    The Constitutional abuses and violations by Defendant City of Reno were and

25 are directly and proximately caused by policies, practices and/or customs developed,
26 implemented, enforced, encouraged and sanctioned by the City of Reno, including its practice

27 and policy of unlawfully using the Plaintiff’ Property as storage for its flood waters.
28


                                                     12
 Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 13 of 16




 1          92.    Pursuant to 42 U.S.C. § 1983, Plaintiff seek and are entitled to declaratory relief

 2 declaring that the acts of the City described herein violate the United States Constitution.

 3          93.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiff are entitled to money damages

 4 for the unconstitutional taking of their property as well as declaratory relief.
 5          94.    Plaintiff are therefore entitled to an award of attorneys’ fees and costs pursuant to

 6 42 U.S.C. § 1988.
 7          95.    In addition to the relief requested above, the Plaintiff requests relief as described

 8 in the prayer for relief below.
 9    VIOLATION OF THE TAKINGS CLAUSE OF THE NEVADA CONSTITUTION
10          96.    Plaintiff incorporates all preceding paragraphs as though each were fully set forth

11 verbatim herein.
12          97.    The Defendant’s acts and/or omissions described above constitute a taking of

13 the Plaintiff’ property in violation of Article 1, Section 8(3) of the Nevada Constitution.

14          98.    The Plaintiff has a real or personal interest in the property taken by the

15 Defendants.
16          99.    The taking of the Plaintiff’s property was for public use.

17          100.   The Plaintiff has not been paid just compensation by the Defendants for the

18 taking of Plaintiff’ property.
19          101.   The taking of the Plaintiff’s property was proximately caused by the Defendants,

20 who are government entities.
21          102.   The Defendants have not instituted formal proceedings for the taking of the

22 Plaintiff’s property.
23          103.   The Plaintiff has suffered damages as a result of the taking of their property by

24 the Defendant and are entitled to compensation as set forth by Article 1, Section 22(4) of the
25 Nevada Constitution.
26          104.   The Plaintiff has been required to seek professional engineering and legal services

27 to prosecute this action, and, accordingly, are entitled to recover their reasonable attorney fees
28 together with other costs incurred therefor.


                                                     13
 Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 14 of 16




 1                                            TRESPASS

 2          105.   Plaintiff incorporates all preceding paragraphs as though each were fully set forth

 3 verbatim herein.
 4          106.   The Defendant knowingly entered Plaintiff’s private real property by introducing

 5 superinduced volumes of water onto and into the land.
 6          107.   Defendant substantially changed, wrongfully appropriated, damaged and/or

 7 destroyed the Plaintiff’s real property.
 8          108.   The above-described actions by the Defendant amount to the trespass of the

 9 Plaintiff’s real property.

10          109.   As a direct and proximate result of the Defendant’s physical invasion of the

11 Plaintiff’s real property, the Plaintiff have suffered and continue to suffer damages in an amount
12 to be determined.
13                                            CONVERSION

14          110.   Plaintiff incorporates all preceding paragraphs as though each were fully set forth

15 verbatim herein.
16          111.   The Defendant substantially changed, wrongfully appropriated, damaged and/or

17 maliciously destroyed the Plaintiff’s personal property causing great inconvenience.
18          112.   The above-described actions by Defendant amount to the conversion and/or

19 malicious destruction of the Plaintiff’s personal property.
20          113.   As a direct and proximate result of the Defendant substantially changing,

21 damaging and destroying the Plaintiff’s personal property, the Plaintiff has suffered and
22 continue to suffer damages.
23                                            NUISANCE

24          114.   Plaintiff incorporates all preceding paragraphs as though each were fully set forth

25 verbatim hereat;
26          115.   Defendant by their own actions, as described above, substantially and

27 unreasonably interfered with the Plaintiff’s use and enjoyment or their property for which the
28 Plaintiff actually possess;


                                                    14
 Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 15 of 16




1         116.   These actions by Defendant amount to a private nuisance; and

2         117.   As a direct or proximate result of the private nuisance brought to the Plaintiff’s

3 property by the Defendant, the Plaintiff has suffered and will continue to suffer damages.

4 WHEREFORE, the Plaintiff request that this Court:

5         A.     Enter a declaratory judgment that the actions complained of herein are unlawful

6                and violate the United States Constitution;

7         B.     Order Defendant to pay just compensation to Plaintiff in amounts to be proven

8                at trial;

9         C.     Order Defendant to pay compensatory and consequential damages in an amount

10               to be proven at trial;

11        D.     Order Defendant to pay attorneys’ fees and costs of the action pursuant to 42

12               U.S.C. § 1988, or state law;

13        E.     Order Defendant to pay pre- and post- judgment interest at the legal rate on such

14               damages as appropriate; and

15        F.     Grant any further relief that the Court deems just and proper.

16                           12/23/2020
                 DATED this ____________________
17

18                                                     By:___________________________
                                                          LUKE A. BUSBY, ESQ
19                                                        Nevada Bar No. 10319
                                                          316 California Ave.
20                                                        Reno, Nevada 89509
                                                          775-453-0112
21                                                        luke@lukeandrewbusbyltd.com

22                                                       ROGER S. DOYLE, ESQ.
                                                         Nevada Bar No. 10876
23                                                       KERRY S. DOYLE, ESQ
                                                         Nevada Bar No. 10866
24                                                       DOYLE LAW OFFICE, PLLC
                                                         4600 Kietzke Lane, Suite I-207
25                                                       Reno, Nevada 89502
                                                         (775) 525-0889
26                                                       admin@rdoylelaw.com

27                                                       Attorneys for the Plaintiff

28


                                                  15
 Case 3:20-cv-00715-MMD-WGC Document 1 Filed 12/23/20 Page 16 of 16




1
                                 Exhibit List
2

3          1. Verification
4
5
6
7
8
9

10
11
12
13

14
15
16
17
18
19
20
21
22
23
24
25
26

27
28


                                        16
